Exhibit 10.1
 
 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (this “Agreement”) is dated the 13th day of
November, 2015 (the “Effective Date”) by and among: (i) Meridian Land Company,
LLC, a Georgia limited liability company (“Buyer” or “Purchaser”) and (ii) Eagle
Ridge Landfill, LLC, an Ohio limited liability company (“Seller”).


WHEREAS, Seller owns and operates a landfill and waste hauling business located
in Bowling Green, Missouri (the “Business”); and


WHEREAS, the landfill owned by the Seller is located in Fractional Section 2,
Township 53 North, Range 3 West of the Fifth Principal Meridian, Pike County,
Missouri,  as further described on Exhibit “A” attached hereto and made a part
hereof (the “Land”):
 
WHEREAS, the Seller wishes to sell, assign and transfer to Buyer, and Buyer, for
the consideration set forth below, wishes to purchase from Seller, the Land and
substantially all the assets of Seller used in the operation of the Business on
the terms and conditions more particularly set forth below.
 
Now, therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


1.1          Definitions. For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, initially
capitalized terms used in this Agreement have the meanings ascribed thereto.
Additionally, the following terms have the meanings set forth below:


(i)  
Knowledge.  The term “Knowledge” means the actual knowledge of Kevin O’Brien,
Chris Valerian, Joe Scarano, Autumn Woody, Steve Zykan or Derrick Standley after
reasonable inquiry of the Seller’s employees, Seller’s records and available
public records.

 
(ii)  
“Material Adverse Change” or “Material Adverse Effect” means any change or
effect that individually or in the aggregate would be or could reasonably be
expected to result in a materially adverse effect on the ownership, operation or
value of the Business, the Property and/the Assets, taken as a whole, or a
materially adverse effect on the ability of the Seller to consummate the
Contemplated Transactions, which change is not caused by or does not arise out
of any breach by the Buyer of any of its representations, warranties, covenants
or agreements, and excluding any adverse change, event, development, or effect
arising from or relating to (A) general business or economic conditions;
(B) national or international policies or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, or (C) changes in laws, rules, regulations,
binding orders, or other binding directives issued by any governmental
authority. In addition, a “Material Adverse Change” or “Material Adverse Effect”
shall not mean any material adverse effect

 
 
1

--------------------------------------------------------------------------------

 
 

 
resulting from: (a) any action or omission of the Seller taken in accordance
with the terms of this Agreement or with the prior written consent of the Buyer;
(b) matters that are cured or no longer exist by the earlier of Closing and the
termination of this Agreement; and (d) acts of God, including tornadoes, storms
or other naturally occurring events.

 
           1.2           Interpretation and Usage. In this Agreement, unless a
clear contrary intention appears: (a) the singular number includes the plural
number and vice versa; (b) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are not prohibited by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity or individually; (c)
reference to any gender includes the other gender and the neuter, as applicable;
(d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof (e) reference to and use of the term Legal
Requirement means such law, regulation, administrative rule or other requirement
established by a governmental authority with jurisdiction over or otherwise
affecting and binding on the Seller, the Buyer (the Purchaser), the Business,
the Property and/or the Assets, as any such Legal Requirement has been amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (f) “hereunder”, “hereof”,
“hereto” and words of similar import will be deemed references to this Agreement
as a whole and not to any particular Section or other provision hereof or any
Exhibit or Schedule attached hereto; (g) “including” (and with correlative
meaning “include” and “includes”) means including, without limiting the
generality of any description preceding such term, and will be deemed to be
followed by the words “without limitation”; (h) Section headings are provided
for convenience of reference only and will not affect the construction or
interpretation of any provision hereof; (i) any references to “Section”,
“Schedule” or “Exhibit” followed by a number or letter or combination of the two
refers to the corresponding Section, Schedule or Exhibit of or to this
Agreement; (j) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and (k) references
to documents, instruments or agreements will be deemed to refer as well to all
addenda, exhibits, schedules or amendments.


           1.3           Legal Representation of the Parties. This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party will not apply to any construction or
interpretation hereof.


SECTION 2
SALE AND PURCHASE OF BUSINESS


           2.1            Sale of Assets. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller will sell,
convey, assign, transfer and deliver to Buyer, and Buyer will purchase and
acquire from Seller, free and clear of any third party claim, lien or
encumbrances, all right, title and interest in and to the following property
(the “Contemplated Transactions”).

 
 
2

--------------------------------------------------------------------------------

 
 
 (i)           all of its tangible personal property, including, without
limitation, all vehicles and equipment shown on Schedule 2.1(i) attached hereto
and made a part hereof;


                     (ii)           all of its customer accounts, customer
relationships, to the extent transferrable, customer contracts and agreements,
and to the extent transferrable, all other contracts, agreements and written
instruments relating to the Business, whether written or verbal, including,
without exception, those listed on Schedule 2.1(ii) (collectively, the "Assigned
Contracts");


                     (iii)           all approvals, permits, franchise rights,
consents, licenses and other authorizations, and all pending applications
therefore or renewals thereof relating to the ownership, development and
operation of the Business, the Property and the Assets, all such approvals,
permits, franchise rights, consents, licenses and other authorizations,
determined to be necessary by Buyer, in its sole discretion, to allow Buyer to
operate the Business as a going concern (collectively, the "Permits");


                     (iv)          the going concern value and goodwill of
Seller attributable to the Business, the Assets or the Property;


                     (v)           originals or copies of all current data and
records (whether in print, electronic or other format), related to the Business
and the Assets, or used in the conduct and operation of the Business and
ownership and operation of the Assets, including client, customer and supplier
lists and records, volume reports and records, service and warranty records,
financial and accounting records, studies, reports, correspondence related to
the Business and the Assets and other similar documents and records; provided,
however, that Seller, shall be entitled to maintain copies of all such data and
records for a period of four (4) years after the Closing, whereupon all such
electronic and hard copies shall be delivered to Buyer;


                     (vi)           the rights of Seller under (and the benefit
of) all existing non-competition agreements executed by former employees of the
Business in favor of Seller or any Seller or any prior owner of the Business or
any part thereof and by current employees of the Business;


                    (vii)          all inventory of Seller maintained for the
operation of the Business as of the date of Closing;


                    (viii)         all intangible property of Seller, including,
without limitation, goodwill, all trademarks, trade names, licenses, copyrights,
patents, websites, telephone numbers, programs, the name "Eagle Ridge”, “Eagle
Ridge Landfill”, franchise rights, securities, contractual rights, warranties,
guarantees, licenses and permits in any way associated with the Business or the
Premises;
 
(ix)           all accounts receivables uncollected as of the Closing Date;


     (x)           the Land, together with the following (together with the Land
to be referred to herein as the “Property”):


A.    
All buildings, structures and improvements, together with all and singular
tenements, hereditaments and appurtenances thereunto erected or situated on the
Land, including, without limitation, any fixtures owned by either of the Seller
now situated on or appurtenant to such buildings, structures and improvements
(hereinafter “Improvements");

 
 
3

--------------------------------------------------------------------------------

 
 
 
B.
any after-acquired title of reversion, in and to the beds of the ways, roads,
streets, avenues and alleys adjoining the Land;



 
C.
all tenements, hereditaments, easements, appurtenances, passages, waters, water
rights, water courses, riparian rights, other rights, liberties and privileges
thereof or in any way now or hereafter appertaining to Land, including homestead
or any other claim at law or in equity as well as any after-acquired title,
franchise or license and the reversion and reversions, remainder and remainders
thereof; and



 
D.
all alley rights, drainage rights and all other rights appertaining to the use
or enjoyment of the Land or the Improvements.



(xi)           To the extent not already referred to herein, all assets of
Seller used in the operation of the Business other than those set forth on
Schedule 2.2;


                     (hereinafter all such assets to be referred to as the
“Assets”).


Notwithstanding any of the foregoing in this Section 2.1, the sale, assignment
and transfer of the Assets pursuant to this Agreement will not include the
assumption of any Liability related to the Assets, the Land or the Business
unless Buyer expressly assumes that liability pursuant to Section 2.3.


           2.2              Excluded Assets. Notwithstanding anything to the
contrary contained in Sections 2.1 or elsewhere in this Agreement, the assets of
Seller set forth on Schedule 2.2 (collectively, the "Excluded Assets") are not
part of the sale and purchase contemplated hereunder, are excluded from the
Assets and will remain the property of the applicable Seller after the Closing.


2.3           Seller Liabilities. Immediately following Closing, Buyer will
assume and agree to discharge solely the following liabilities and obligations
of Seller: (i) obligations arising under the Assigned Contracts (but only to the
extent that such obligations accrue or arise on or after the Closing Date
and are not based on or do not result from any liability or delinquency arising
before the Closing Date), (ii) all closure and post-closure financial assurance
obligations associated with the ownership of the Eagle Ridge Landfill as set
forth on Schedule 2.3(ii) arising subsequent to the Closing Date and (iii) any
other liabilities or obligations associated with or resulting from the ownership
of the Assets or the operation of the Business after the Closing Date (but only
to the extent that such obligations accrue or arise on or after the Closing Date
and are not based on or do not result from any liability or delinquency arising
before the Closing Date)  (jointly, the "Buyer Assumed Liabilities"). The Seller
Retained Liabilities will remain the exclusive responsibility of and will be
retained, paid, performed and discharged exclusively by Seller, and Seller shall
indemnify, defend and hold Buyer harmless from and against any claim therefore
or liability arising therefrom pursuant to Section 6.2 of this Agreement.
"Seller Retained Liabilities" means every Liability of Seller other than the
Buyer Assumed Liabilities. Without limiting the generality of the foregoing, the
Seller Retained Liabilities include:
 
 
4

--------------------------------------------------------------------------------

 


                     (i)            any liability  arising out of or relating to
services performed by Seller in connection with the Business before the Closing
Date and Seller agrees to pay and discharge all accounts payable relating to the
Business  in a timely manner in accordance with their respective payment terms;


                     (ii)           any liability under any Assigned Contract
that arises after the Closing Date out of or relating to any Breach by Seller of
an Assigned Contract that occurred before the Closing Date;


                     (iii)           any liability under any contract or
agreement not assumed by Buyer;


                     (iv)           any liability arising out of or relating to
any indebtedness of Seller or its affiliates, unless same has been expressly
assumed by Buyer;


                     (v)            any liability for taxes relating to or
arising as a result of the operation of the Business or ownership of the Assets
before the Closing Date; and,


                     (vi)           any environmental, health or safety
liability arising out of or relating to the operation or occupancy of the
Business, the Property or the Assets before the Closing Date or Seller’s
leasing, ownership or operation of any other property or asset before the
Closing Date.


2.4           Purchase Price.  As consideration for the Assets and the Property,
Buyer shall pay to Seller a purchase price (the “Purchase Price”) equal to Nine
Million Five Hundred Six Thousand Five Hundred and no/100 Dollars
($9,506,500.00), subject to the Working Capital Adjustment set forth below, by
wire transfer or by delivery of other immediately available funds at
Closing.   The Purchase Price shall be adjusted by the the “Working Capital
Adjustment,” which shall be determined as follows:
 
 
(i)
Increased by the following amounts:



A.  
Prepaid items representing the expenses incurred by Seller in the ordinary
course of the Business prior to the Closing Date for services to be performed or
goods to be received, in whole or in part, after the Closing Date, as set forth
on Schedule 2.4(i)(B). Eligible prepaid items or expenses shall exclude all
prepaid expenses which Buyer determines, in good faith, that it will not realize
the full future economic value or benefit of such service or good.

 
B.  
Outstanding Accounts Receivable of Seller as of the Closing Date, which are set
forth on Schedule 2.4(i)(B), based upon the following aging categories and
amounts:



(1)  
95% of the Accounts Receivables outstanding for 30 days or less as of the
Closing Date;



(2)  
70% of the Accounts Receivables outstanding for more 30 days but less than 60
days as of the Closing Date; and

 
 
5

--------------------------------------------------------------------------------

 
(3)  
25% of the Accounts Receivables outstanding for more 60 days but less than 90
days as of the Closing Date.



 
 (ii)
Decreased by the following amounts:

 
A.  
The amount of any deferred revenue or prepaid income for services to be
performed in connection with the Business on or after the Closing Date as
described on Schedule 2.4 (ii)(A).



Five (5) business  days prior to the Closing, Seller shall have delivered to
Buyer the estimated Working Capital Adjustment (the “Estimated Working Capital
Adjustment”), which shall be attached to this Agreement as Schedule 2.4 used for
determining the preliminary amount of the Working Capital Adjustment paid to
Seller at Closing.
 
Within ninety (90) calendar days after the Closing Date, Buyer shall prepare and
deliver to Seller: (i) a balance sheet as of the Closing Date (the “Closing Date
Balance Sheet”), and (ii) a statement reflecting Buyer’s determination of the
Working Capital Adjustment as of the Closing Date (the “Final Working Capital
Determination”) and the calculation thereof (the “Final Statement”).  Buyer
shall provide Seller with access to copies of all work papers and other relevant
documents to verify the entries contained in the Closing Date Balance Sheet and
the Final Statement.  Seller shall have a period of thirty (30) calendar days
after delivery of the Closing Date Balance Sheet and the Final Statement to
review them and make any written objections Seller may have in writing to
Buyer.  If written objections to the Closing Date Balance Sheet and Final
Statement are delivered to Buyer within such thirty (30) day period, then Buyer
and Seller shall attempt to resolve the matter or matters in dispute.  If no
written objections are made by Seller within such thirty (30) day period, the
Purchase Price shall be adjusted by the amount of the Working Capital Adjustment
pursuant to the Final Statement.
 
If disputes with Final Working Capital Determination cannot be resolved by Buyer
and Seller within thirty (30) calendar days after the delivery of Seller’s
objections to the Closing Date Balance Sheet or the Final Statement, then the
specific matters in dispute, along with each party’s written calculation of the
Final Working Capital Determination, the Closing Date Balance Sheet, the Final
Statement, Seller’s written objections, and all work papers related thereto (the
“Determination Materials”) shall be submitted to an independent certified
accounting firm (the “Accounting Arbitrator”) with an office in St. Louis,
Missouri mutually agreed to by the Parties. The Accounting Arbitrator shall
review the Determination Materials and shall determine, in accordance with this
paragraph, the Final Working Capital Determination (and any adjustment, if any,
shall only be based upon the items of Working Capital Adjustment in dispute),
which may not be outside the range comprised of the parties Final Working
Capital Determinations, and which shall be final, binding and
non-appealable.  Within five (5) calendar days after delivery of such opinion to
Buyer and Seller, the Purchase Price shall be adjusted by the amount of the
Final Working Capital Determination by the Accounting Arbitrator. All fees and
other costs charged by the Accounting Arbitrator shall be borne by Purchaser and
Seller equally.


If the Final Net Working Capital Determination is less than the Estimated
Working Capital Adjustment, Seller shall pay the amount of such shortfall to
Purchaser within ten (10) days of receipt of the Final Working Capital
Determination from the Accounting Arbitrator. If the Final Net Working Capital
Determination is greater than the Estimated Working Capital Adjustment,
Purchaser shall pay
 
 
6

--------------------------------------------------------------------------------

 
 
Seller the amount of such difference within ten (10) days of receipt of the
Final Working Capital Determination from the Accounting Arbitrator.  The parties
shall make any deliveries or payment required by this Schedule 2.4(a)(4)within
ten (10) days after the determination of the Final Working Capital
Determination.  Any payments made pursuant to this paragraph shall be treated
for all purposes as an adjustment to the Purchase Price.


           2.5           Closing; Effective Time. Unless the parties otherwise
agree in writing, the parties agree to use their best efforts to close the
Contemplated Transactions on or before December 18, 2015 (the “Closing
Date”).  The Contemplated Transactions and the transfer of title to and
ownership p of the Assets and the Property and the assumption of the Buyer
Assumed Liabilities shall be effective as of 12:01 a.m. on the next business day
following the Closing Date.  On or before the Closing Date, any document
necessary to either affect any of the Contemplated Transactions or consummate
this Agreement, and not already in the possession of Buyer, shall be, or have
been, sent via facsimile or via electronic mail, in PDF format, to Counsel for
Buyer at the Offices of Richard J. Dreger, Attorney at Law, P.C., 11660
Alpharetta Highway, Building 700, Suite 730, Roswell, Georgia, 30076, (678)
566-6938 (Fax), Rick@rdregerlaw.com, with original executed copies to be sent
via overnight courier to the same.


On or before the Closing Date, any document necessary to either affect any of
the Contemplated Transactions or consummate this Agreement, and not already in
the possession of Seller, shall be, or have been, sent via electronic mail, in
PDF format, to Counsel for Seller, Michael A. Roy, Senior Vice President-General
Counsel, WCA Waste Corporation, 1330 Post Oak Blvd., 30th Floor, Houston, TX
77056, mroy@wcamerica.com, with original executed copies to be sent via
overnight courier to the same.
 
2.6           Closing Obligations.


(a)           Conditions to Obligation of Buyer to Close. The obligation of
Buyer to consummate the transactions to be performed by it in connection with
the Closing is subject to satisfaction of the following conditions:


                               (1)           The representations and warranties
of Seller set forth in Section 3 shall be true and correct in all material
respects at and as of the Closing Date;


(2)          Seller shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;


(3)          No action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would
(A) prevent consummation of any of the transactions contemplated by this
Agreement, (B) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation, or (C) affect adversely the right of Buyer
to own the Assets or the Property or the Seller to operate the Business (and no
such injunction, judgment, order, decree, ruling, or charge shall be in effect);


(4)          The Seller shall have in place all non-appealable and unrestricted
approvals, permits, franchise rights, contracts, consents, licenses and other
authorizations, and all pending
 
 
7

--------------------------------------------------------------------------------

 
 
applications therefore or renewals thereof necessary for the ownership,
development and operation of the Business, Property and Assets and the occupancy
of the Property (the “Permits”). Subject to the foregoing, Buyer and the Seller
agree that Buyer shall be responsible for obtaining all approvals and
authorizations from the Missouri Department of Environmental Resources necessary
for the transfer and assignment of the Permits required for ownership and
operation of the Eagle Ridge Landfill.  The Seller agrees to cooperate with and
provide all information, documentation and other assistance as reasonably
requested by Buyer to secure such approvals and authorizations.  Seller shall be
responsible for obtaining consents to the assignment of Assigned Contracts to
Buyer reasonably deems necessary by Buyer to operate the Business.


(5)          The Property and all Assets shall be free and clear of all liens or
third party claims and shall be in good working order;


(6)          The Seller shall not have any debt other than as set forth in
Schedule 2.6(a)(6);
 
 
(7)          The Seller shall not be obligated to any contracts other than the
customer contracts (the “Customer Contracts”) and the vendor and supplier
contracts (the “Seller Contracts”) described in Schedule 2.6(a)(7);


(8)          The Customer Contracts and the Seller Contracts shall be in full
force and effect, subject to any such Customer Contracts that are involved in
any bankruptcy, insolvency or receivership proceedings;


(9)          Buyer shall have entered into a non-compete and non-solicitation
agreement (the “Non-Compete Agreement”) with the Seller and Seller’s parent
corporation, WCA Waste Corporation, a Delaware corporation (“Parent”), in the
form set forth in Exhibit 2.6(a)(9);


(10)          Seller shall have executed and delivered to Buyer all of the
Seller Closing Documents as defined herein;


              (11)          Title to the Property shall be insurable subject
only to the exceptions set forth in Schedule 2.6(a)(11) (the “Permitted
Exceptions”) by a title insurance company acceptable to Buyer;
 
  (12)        Within five (5) days of the effective date of this Agreement,
Seller shall have delivered to Buyer all surveys, leases and reports in their
possession, custody or control which in any way refer to or relate to the
Property; and


  (13)         Buyer’s engineers have verified through field testing that
methane gas levels within the landfill located on the Property have been less
than 2.5% by volume for twenty one days prior to Closing.


                     (b)           Closing Deliverables of Seller.  On or before
the Closing Date, Seller will deliver to Buyer the following documents and
instruments (the “Seller Closing Documents”), each of which will have been duly
executed and, where appropriate, acknowledged or notarized:
 
 
8

--------------------------------------------------------------------------------

 


(1)          A closing statement approved by the parties (the “Closing
Statement”), which sets forth the Purchase Price disbursement information, the
amount of the  Estimated  Working Capital Adjustment and such other matters to
be undertaken at Closing in order to consummate the Contemplated Transactions;


(2)          A Bill of Sale conveying all of the Assets to Buyer, in the form
attached hereto and made a part hereof as Exhibit 2.6(b)(2);


(3)          A certificate from Seller that the representations and warranties
of Seller set forth herein are true and correct as of Closing;


(4)          A certificate of existence of the Seller issued by the Ohio
Secretary of State, dated not more than ten (10) days before the Closing Date;


(5)          Certificates of Good Standing of the Seller issued by the Secretary
of State of each State in which the Seller does business, dated not more than
ten (10) days before the Closing Date;


(6)          The Non-Compete Agreement;
 
 
(7)          Consents of all parties identified in Section 3.1(h) necessary to
allow the parties to consummate the transaction contemplated herein;


(8)          A special warranty deed for the Property, subject only to the
Permitted Exceptions as hereinafter defined, in the form attached hereto as
Exhibit 2.6(b)(8);
 
(9)          A general seller’s affidavit in form regarding the Property
acceptable to Buyer in the form attached hereto as Exhibit 2.6(b)(9);
 
(10)        A quit claim deed for the Property containing a legal description
based upon a current and accurate survey of the Property in the form attached
hereto as Exhibit 2.6(b)(10);


(11)        The assignment of the Permits in the form attached hereto as Exhibit
2.6(b)(11);
 
(12)        A copy, certified by an officer of Seller, of the resolution of the
Seller’s members authorizing and approving the execution and delivery of this
Agreement and the consummation of the Contemplated Transactions;


(13)        The Escrow Agreement fully executed by Seller and Escrow Agent; and,


(14)        Such other documents as Buyer may reasonably request for the
purposes of properly documenting and giving effect to the Contemplated
Transactions to occur at the Closing.


(c)           Conditions to Obligation of Seller to Close.  The obligation of
Seller to consummate the Contemplated Transactions is subject to the
satisfaction of the following conditions:
 
 
9

--------------------------------------------------------------------------------

 


(1)          The representations and warranties of Buyer set forth in Section 4
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by terms such as "material" and "Material Adverse Effect," in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date;


(2)          Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing; and


(3)          No action, suit, or proceeding shal1 be pending or threatened
against Buyer before any court or quasi-judicial or administrative agency of any
federal, State, local, or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement,
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation; provided, further, that no such injunction,
judgment, order, decree, ruling, or charge shall be in effect.


(d)           Closing Deliveries of Buyer. On or before the Closing Date, Buyer
will deliver directly to Seller the following documents and instruments (the
"Buyer Closing Documents"), each of which will have been duly executed and,
where appropriate, acknowledged:


(1)          The Closing Statement;


                                (2)          Payment of the Purchase Price by
wire transfer of immediately available U.S. funds;


(3)          A copy, certified by an officer of Buyer, of the resolution of the
Buyer’s Board of Directors of the Buyer authorizing and approving the execution
and delivery of this Agreement and the consummation of the Contemplated
Transactions;


(4)          A certificate of existence of the Buyer issued by the Secretary of
State of Delaware, dated not more than ten (10) days before the Closing Date;


(5)          The Escrow Agreement fully executed by Purchaser and Escrow Agent;
and,
 
(6)         Such other documents as Seller may reasonably request for the
purposes of properly documenting and giving effect to the Contemplated
Transactions to occur at the Closing.
 
2.7          Closing Costs and Professional Fees; Apportionments.


(a)           Seller acknowledges and agrees that Buyer shall have no duty or
obligation to pay any taxes attributable to Seller as a result of the purchase
and sale of the Assets. Buyer shall be solely responsible for all State or
Federal income taxes or similar taxes imposed on Buyer as a result of the
Contemplated Transactions. Buyer acknowledges and agrees that Seller shall have
no duty or obligation
 
 
10

--------------------------------------------------------------------------------

 
 
to pay any taxes attributable to Buyer as a result of the payment of the
Purchase Price to Seller.  Any taxes, fees or assessments associated with
conveyance of title to the Property to Buyer shall be its sole obligation and
Seller shall have no responsibility or liability relating thereto (other than
Seller’s portion of property taxes due for the current year).


(b)           Each party shall be solely responsible for any legal or accounting
fees, brokerage or finders' fees or agents' commissions or other similar
payments incurred by or agreed to by such party in connection with the execution
and delivery of this Agreement or the completion of the Contemplated
Transactions.  Seller shall indemnify Buyer from and against any claims,
actions, judgments and costs, including reasonable attorneys’ fees incurred in
defending against such actions or in enforcing the provisions of this paragraph,
arising from any claims for compensation by any broker claiming to have assisted
Seller in any aspect of this transaction. Buyer shall indemnify Seller from and
against any claims, actions, judgments and costs, including reasonable
attorneys’ fees incurred in defending against such actions or in enforcing the
provisions of this paragraph, arising from any claims for compensation by any
broker claiming to have assisted Buyer in any aspect of this transaction.


(c)           Property taxes, transaction privilege taxes and periodic fees, if
any, related to the ownership or operation of the Property, Assets or the
Business (but not State or Federal income taxes) and all other applicable taxes
and assessments related to the Assets, Business and Property will be prorated;
provided, however, that if the rate and/or amount of the taxes for the year of
the Closing are not available on the Closing Date, such taxes will be prorated
based upon the prior tax year’s assessment. Seller will be responsible for all
such taxes attributable to the Assets, Business and Property through the Closing
Date and Buyer will be responsible for all such taxes attributable to the Assets
from and after the Closing Date. If Buyer undertakes any dispute, protest or
request for reassessment with respect to all or any portion of taxes for the tax
year in which the Closing occurs, or any previous year, any refund relating to
any previous year will be the property of Seller, and any refund relating to the
tax year in which the Closing occurs (reduced by the out-of-pocket costs
incurred in regard to such dispute, protest or request for reassessment) will be
prorated between Seller and Buyer as of the Closing Date. Seller shall be solely
responsible for all State or Federal income taxes or similar taxes imposed on
Seller as a result of the Contemplated Transactions. Seller acknowledges and
agrees that Buyer shall have no duty or obligation to pay any taxes attributable
to Seller as a result of the purchase and sale of the Land and Assets. Buyer
shall be solely responsible for all State or Federal income taxes or similar
Taxes imposed on Buyer as a result of the Contemplated Transactions. Buyer
acknowledges and agrees that Seller shall have no duty or obligation to pay any
taxes attributable to Buyer as a result of the conveyance of the Purchase Price.


2.8           Allocation of Purchase Price. The Purchase Price shall be
allocated in accordance with Schedule 2.8.  After the Closing, the parties for
all tax purposes and in all filings, declarations and reports with the IRS in
respect thereof, including the reports required to be filed under Section 1060
of the Code shall make consistent use of the allocation. In any proceeding
related to the determination of any tax, neither Buyer nor Seller shall contend
or represent that such allocation is not a correct allocation.


SECTION 3
REPRESENTATIONS AND WARRANTIES OF SELLER


3.1          In order to induce Buyer to enter into this Agreement and
consummate its obligations
 
 
11

--------------------------------------------------------------------------------

 
 
hereunder, the Seller hereby represents and warrants to Buyer that, except as
set forth on Seller’s disclosure schedules, the following statements are true as
of the date of this Agreement and shall be true as of the date of Closing:


(a)           The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Ohio, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all of its obligations under the agreements to which it is a
party.


(b)           Seller is the sole owner of the Assets and no third party has any
ownership, claim, lien or economic interest in the Assets that will survive or
remain in existence after the Closing Date.


(c)           Seller has not assigned, mortgaged, hypothecated or pledged any
interest in the Assets to any third party, except as set forth on Schedule
3.1(c).


(d)            Seller owns all of the Assets, free and clear of any third party
claim or lien except as set forth on Schedule 3.1(d).


(e)           The Assets are sufficient to allow the Seller to operate the
Business in substantially the same manner in which it is being conducted as of
the date of this Agreement.


(f)           This Agreement constitutes the legal, valid and binding obligation
of the Seller, enforceable against Seller in accordance with its terms. Upon the
execution and delivery by Seller of the Seller Closing Documents, the Seller
Closing Documents will constitute the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with their respective terms.
Seller has all power, authority and capacity to execute and deliver this
Agreement and the Seller Closing Documents and to perform its obligations under
this Agreement and the Seller Closing Documents.  Neither the execution nor
delivery of this Agreement or any Seller Closing Document by Seller nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time):


(i)          Breach or otherwise conflict with any provision of the articles of
organization or formation, articles of incorporation, operating agreement,
bylaws, or other governing documents, as applicable, of the Seller, or
contravene any resolution adopted by the member(s) or manager(s) of the Seller;


(ii)          Breach or otherwise conflict with any term or provision of any
charter, by-law, mortgage, indenture, contract, agreement, instrument, judgment,
decree, order, statute, rule or regulation to which the Seller is bound, and the
execution and delivery of and performance and compliance with this Agreement by
Seller will not result in the violation of or be in conflict with or constitute
a default under any such term or provision referred to hereinabove or result in
the creation of any mortgage, lien, encumbrance or charge upon the Assets or
Property pursuant to any such term or provision;


(iii)          Breach or otherwise conflict with or result in a violation or
breach of any of
 
 
12

--------------------------------------------------------------------------------

 
 
the terms or requirements of, or give any governmental body the right to revoke,
withdraw, suspend, cancel, terminate or modify any Permit that is held or being
applied for by or on behalf of the Seller or that otherwise relates to any of
the Assets, Property or the Business, except as set forth in Schedule
3.1(f)(iii);


(iv)          Cause Buyer (or any Affiliate thereof) to become subject to, or to
become liable for the payment of, any tax, except for State or Federal income
taxes or similar taxes imposed on Buyer as a result of the Contemplated
Transactions, except such taxes as may become due and payable in future as a
result of ownership of the Assets;


(v)          Except as set forth on Schedule 3.1(v), breach or otherwise
conflict with any provision of, or give any third party person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
contract or agreement to which the Seller is a party or by which the Seller is
bound, subject to the receipt of any consents to assignment required by the
terms of any such contract or agreement; or


(vi)          Result in the imposition or creation of any encumbrance, claim or
lien on any of Assets or the Property.
 
(g)    Seller’s past twelve months of EBITDA, adjusted for Seller’s management
costs, for the period ending September 30, 2015, as calculated in accordance
with Seller’s historical methods of accounting, consistently applied, exceeds
$1,163,000.


(h)           Except as set forth on Schedule 3.1(h), Seller is not required to
give any notice to, or obtain any consent from, any third party in connection
with the execution and delivery of this Agreement or the Seller Closing
Documents or the consummation of any of the Contemplated Transaction, including
any consent required in order to preserve and maintain (after giving effect to
the purchase by Buyer of the ) all Permits required for the ownership and
operation of the Property, Assets or the conduct of the Business.


(i)           The books of account, balance sheets, profit and loss statements,
financial records and other books and records of the Seller (the “Financial
Records”) relating to the Property, Assets and the Business, all of which have
been made available to Buyer, are complete, current and correct in all material
respects, fairly represent the financial condition and results of the Seller and
the Business as of the date of this Agreement, and disclose all debts,
liabilities and obligations of the Seller, whether accrued, absolute, contingent
or otherwise due or to become due (including, without limitation, liabilities
for taxes of any kind whatsoever), arising out of any known facts existing on or
prior to the date of such balance sheet or other record.  The Financial Records
have been prepared in accordance with sound business practices and are applied
on a consistent basis with prior periods. Since the date of the Financial
Records, there has not been any Material Adverse Change in or event or condition
adversely affecting the condition (financial or otherwise) of the Seller, the
Business, the Property or the Assets.


(j)           The Seller does not have any liabilities or obligations in respect
of the Business, the Property or the Assets except as set forth in Schedule
3.1(j).
 
 
13

--------------------------------------------------------------------------------

 


(k)           To Seller’s Knowledge, Seller has complied with all of its
obligations with respect to the timely payment of taxes applicable to the
Business, Property and all Assets. All taxes due and owing by or attributable to
the Seller, the Property, the Business and the Assets have been paid. There is
no proceeding, or audit by any taxing authority or any claim for refund now in
progress, pending or threatened against or with respect to the Seller regarding
taxes with respect to the Seller, the Property, the Business or the Assets.
There are no existing or threatened claims, liens or encumbrances on any of the
Property or Assets relating, or attributable, to taxes (other than statutory
liens on assets of the Seller for payroll taxes not yet due and payable), and
Seller does not have any knowledge of any reasonable basis for the assertion of
any claim relating or attributable to taxes which, if adversely determined,
would result in any encumbrance or lien on the Property or any of the
Assets.  The Seller has withheld and paid all taxes required to have been
withheld and paid in connection with any amounts paid or owing by the Seller to
any employee, independent contractor, creditor, member, manager or other person.


(l)           Each Permit is valid and in full force and effect.  Seller has
delivered, or has caused to be delivered, to Buyer or copies of (i) all the
Permits and applications therefore, and (ii) all correspondence for the last
three (3) years between the Seller or its representatives and the applicable
governmental bodies in connection with the Permits and applications therefor.


(m)           Each governmental authorization required to own and operate the
Business, the Property and the Assets is valid and in full force and effect. The
Seller is, and at all times since the acquisition of the Seller by Waste
Corporation of Missouri, Inc., a Delaware corporation and the sole member of the
Seller (“WCA-Missouri”), has been, in material compliance with all of the terms
and requirements of each such governmental authorizations.  No event has
occurred, nor, to Seller’s Knowledge, does any circumstance exist, that is
reasonably likely (with or without notice or lapse of time) either to (i)
constitute or result directly or indirectly in a material violation of or a
material failure to comply with any term or requirement of any governmental
authorization required for the operation or ownership of the Business, Property
and the Assets or (ii) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any such governmental authorization.


(n)           The Seller has not received, at any time since the acquisition of
the Seller by WCA - Missouri, any notice or other communication (whether oral or
written) from any governmental body or any other party regarding either (i) any
actual, alleged, possible or potential violation of or failure to comply with
any term or requirement of any governmental authorization required to own and
operate the Business, the Property or any of the Assets where such violation or
failure would have a Material Adverse Effect, or (ii) any actual, proposed, or
expected revocation, withdrawal, suspension, cancellation, termination of or
modification to any Permit.


(o)           All applications required to have been filed for the renewal of
the Permits and other governmental authorizations required to own and operate
the Business, Property and Assets have been duly filed on a timely basis with
the appropriate governmental bodies, and all other filings required to have been
made with respect to such Permits or other governmental authorizations required
to own and operate the Business, Property and Assets have been duly made on a
timely basis with the appropriate governmental bodies.
 
 
14

--------------------------------------------------------------------------------

 


(p)          Except as set forth on Schedule 3.1(p), the Seller is and at all
times since the Seller’s acquisition by WCA - Missouri, has been, in material
compliance with all Legal Requirements applicable to the Seller so as to allow
the Seller to conduct or operate the Business and own or use the Property and
Assets in the manner in which they have been used and operated since the
acquisition of the Seller by WCA - Missouri.  To Seller’s Knowledge, no event
has occurred, nor do any circumstances exist, that (with or without notice or
lapse of time) would be expected to constitute or result in a material violation
by the Seller of, or a material failure on the part of the Seller, to comply
with any Legal Requirements relating to the Business, Property or the Assets, or
would be expected to give rise to any obligation on the part of the Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature relating to the Business, Property or the Assets. Except as set forth
on Schedule 3.1(p), the Seller has not received, at any time since its
acquisition of the Seller by WCA - Missouri, any notice or other communication
from any governmental body or any other party regarding either (i) any actual,
alleged, possible or potential violation of, or failure to comply with, any
Legal Requirement necessary for the operation of the Business, Property or the
Assets, or (ii) any actual, alleged, possible or potential obligation on the
part of the Seller to undertake, or to bear all or any portion of the cost of,
any remedial action of any nature relating to the Business, Property or the
Assets.
 
(q)          To Seller’s Knowledge, no event has occurred or circumstance exists
that is reasonably likely to, give rise to or serve as a basis for, the
commencement of any proceeding by or against Seller, nor are there any
proceedings, a notice of which has been served or otherwise communicated by or
to the Seller or threatened, that either (i) that in any way relates to or may
affect the Business, the Property or the Assets, or (ii) that challenges, or
that is more likely than not to have the effect of preventing, delaying, making
illegal or otherwise interfering with the Contemplated Transactions or the
operation and ownership of the Business, the Property or the Assets.


(r)           There is no order or judgment to which any of the Seller are
subject that in any way relates to or could reasonably be expected to affect the
Business, the Property or any of the Assets.


(s)           Since the date of the most recent Financial Records furnished to
the Buyer by the Seller, there has not been any Material Adverse Change in the
operations, prospects, assets, results of operations or condition (financial or
other) of the Seller, and no event has occurred, nor do any circumstances exist,
that may result in such a Material Adverse Change. The Seller has not received
any notice or other communication (written or oral) from any governmental body
or any other party regarding the ability of the Seller to own or operate the
Business or the Assets, or the intention of any governmental body to challenge
or oppose the Buyer's ownership or operation of the Business or Assets. In
addition to the forgoing, since the date the Financial Records were prepared,
the Seller has conducted the Business only in the ordinary course of business
and there has not been any:


(i)          theft, damage to or destruction or loss of any vehicle or other
Asset, whether or not covered by insurance, except for damage that has been
repaired or for which appropriate replacement assets have been acquired before
the date hereof;


(ii)           termination of or receipt of notice of termination or nonrenewal
of any Permit, license, approval, or other Governmental Authorization affecting
the Assets or the Business;
 
 
15

--------------------------------------------------------------------------------

 


(iii)           sale, lease or other disposition of any Asset or property of
Seller used in the Business other than in the ordinary course of business or the
creation of any encumbrance, lien or third party claim on any Asset;


(iv)           suffrage of any extraordinary losses or cancellation or waiver of
any claims or rights with respect to the Business or the Assets;


(v)           indication by any material customer or supplier of the Business of
an intention to discontinue or change the terms of its relationship with Seller
with respect to the Business; or


(vi)          contract or agreement by Seller to do any of the foregoing.


(t)          All Customer Contracts of the Seller that generate annual revenue
of $10,000 or greater, including customer names and termination dates, are set
forth in Schedule 2.6(a)(7) and all such information is true and
correct.  Current copies of all Customer Contracts have been delivered to Buyer
and such Customer Contracts are in full force and effect.


                     (u)          Neither Seller, nor any
representative thereof, has incurred any obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payments in connection with the execution and delivery of this Agreement
or the completion of the Contemplated Transactions.


(v)          Except as authorized by law, neither the Seller nor any of its
respective officers directors, employees or agents, has, directly or indirectly,
ever made, offered or agreed to offer anything of value to (i) any employees,
representatives or agents of any customers of the Seller for the purpose of
attracting business to the Seller or (ii) any domestic governmental official,
political party or candidate for government office or any of their employees,
representatives or agents.


(w)          Neither the Seller nor WCA-Missouri is insolvent as such term is
defined in the Uniform Commercial Code, as amended, or the United States
Bankruptcy Code, as amended.  Neither the Seller nor WCA - Missouri has
committed an act of bankruptcy, proposed a compromise or arrangement to its
creditors generally, had any petition in bankruptcy filed against it, filed a
petition or undertaken any action proceeding to be declared bankrupt, to
liquidate its assets or to be dissolved. The fulfillment of the Contemplated
Transactions will not cause the Seller or WCA - Missouri to become insolvent.


(x)          No representation or warranty or other statement when made by
Seller in the Seller’s Closing Documents or any other instruments executed by
any of the Seller in connection with the Contemplated Transactions contains any
untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading.


(y)           There is no condemnation, expropriation or other proceeding in
eminent domain, pending or threatened, affecting the Property or any portion
thereof or interest therein. There is no injunction, decree, order, writ or
judgment outstanding, nor any claims, litigation, administrative actions or
similar proceedings, pending or threatened, relating to the ownership, lease,
use or occupancy of the Property or any portion thereof.
 
 
16

--------------------------------------------------------------------------------

 


(z)           The Property is currently zoned so as to allow the operation of a
landfill and the Business as currently being operated thereon.  To Seller’s
Knowledge, there are no pending or anticipated changes in any zoning or land use
laws that will materially impair the development or use of any of the Property
or any portion thereof as they are currently being used. The Property is in
material compliance with all applicable laws, including all applicable building,
zoning, comprehensive planning, subdivision, health and safety and other land
use laws, regulations, ordinances and rules (collectively, the "Premises Laws"),
and the current use and occupancy of the Property does not violate any Premises
Laws.  Seller has not received any notice of violation of any Premise Law and,
to Seller’s Knowledge, there is no basis for the issuance of any such notice or
the taking of any action for such violation. To Seller’s Knowledge, there are no
pending or anticipated changes in any Premises Law that will have a Material
adverse effect on the ownership, operation, lease, use or occupancy or use of
the Property as they are currently being used (or any portion thereof).


(aa)           Subject to the provisions of Paragraph 2.6(a)(4), all
governmental authorizations and Permits which are required or appropriate to
use, lease or occupy the Property as a landfill have been issued and are in full
force and effect. Seller has not received any notice from any governmental
authority or other entity having jurisdiction over any of the Property
threatening a suspension, revocation, modification or cancellation of any
governmental authorization or Permit required to lease, occupy or operate any of
the Property and there is no basis for the issuance of any such notice or the
taking of any such action, and Seller has not received any notice or other
communication (written or oral) from any governmental body or any other party
regarding the ability of the Property to be used, occupied, operated and
constructed as a landfill in the matter it is currently used, operated and
occupied.


(bb)          There are no taxes, assessments, fees, special assessments, impact
fees, charges or similar costs or expenses imposed by any governmental
authority, association or other entity having jurisdiction over the Property
with respect to the Property or portion thereof which are delinquent.


(cc)          Other than as set forth on Schedule 3.1(cc), there are no leases
or subleases affecting any of the Property and no portion of the Property is
subject to any outstanding agreement of sale, option, or other right of any
third party to acquire any interest therein, except this Agreement. Except as
set forth on Schedule 3.1(cc), there are no contracts or any other agreements
entered into by the Seller which will affect any of the Business and/or the
Seller after the Closing, including, but not limited to any maintenance, repair,
service, pest control or supply, management, employment, equipment, equipment
rental, or any other agreements used in connection with any of the Business.


(dd)           The Improvements are in  working condition and fully suitable for
the operation of the Property as a landfill.  All electrical, heating, air
conditioning, plumbing and mechanical fixtures and systems located on the
Property are in good working order and condition, reasonable wear and tear
excepted.


(ee)          The Seller has not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, manufactured, distributed, or
released any substance, including without limitation any substance classified as
hazardous under applicable Federal or state law, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance)
 
 
17

--------------------------------------------------------------------------------

 
 
so as to give rise to any current or future liabilities, including any liability
for fines, penalties, response costs, corrective action costs, personal injury,
property damage, natural resources damages or attorney's fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended ("CERCLA"), the Solid Waste Disposal Act, as amended ("SWDA") or any
other environmental laws (the “Environmental Laws”), nor has Seller knowingly
permitted any other Person to do so. Seller has not assumed, nor, to the best of
its Knowledge, otherwise become subject to, any liability, including without
limitation any obligation for corrective or remedial action, of any other
parties relating to any Environmental Laws.


(ff)          The Seller has complied in all material respects, and is presently
in compliance in all material respects, with all applicable Environmental Laws
pertaining to the Property and the operation of the Business.  Seller has not
received any written communication alleging that the Seller is not in compliance
with any applicable Environmental Law.  The Seller has not taken any action that
could reasonably be expected to result in any liability (other than minor
liabilities of nominal or no financial or other consequence) relating to the
present use, management, handling, transport, treatment, generation, storage,
disposal or release of any hazardous material. There are no pending or,
threatened proceedings of any nature resulting from any environmental, health or
safety liabilities or arising under or pursuant to any Environmental Law with
respect to or affecting the Business.


(gg)          Each item of equipment included in the Assets is in working
condition and is suitable for use in the ordinary course of the Business.  All
tangible personal property included in the Assets is in the possession of the
Seller or its customers.


(hh)  The Seller holds all legal and beneficial right, title and interest in and
to the Assets, all of which is free and clear of any encumbrance, lien or third
party claim. Except as set forth on Schedule 3.1(hh), none of the Assets are
leased and no third party has the right to use, operate or own the Assets or any
portion thereof.  There are no outstanding options, rights of first offer or
rights of first refusal to purchase any of Assets or any portion thereof or
interest therein.


(ii)          Seller has delivered or made available to Buyer true, correct and
complete copies of all Seller Contracts.  Each of the Seller Contracts is in
full force and effect and, except as set forth on Schedule 3.1(ii), is valid and
enforceable in accordance with its terms and the closing of the Contemplated
Transaction will not result in a termination thereof or a default thereunder,
subject to the receipt of any required consents to assignment. Upon Closing,
each such Seller Contract will continue in full force and effect and will be
valid and enforceable in accordance with its terms after the Closing, subject to
the receipt of any required consents to assignment.
 
(jj)          The Seller is, and at all applicable times has been, in compliance
in all material respects with all applicable terms and requirements of each the
Seller Contracts. All parties to any of the Seller Contracts are, and at all
times have been, in full compliance with all applicable material terms and
requirements of such Seller Contract, and to Seller’s Knowledge, no event has
occurred, nor do any circumstances exist, that (with or without notice or lapse
of time) may constitute or result in a breach by any party to any of the Seller
Contracts or give any party to any of the Seller Contracts the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any of the
Seller Contracts. Seller has not given to or received from any
 
 
18

--------------------------------------------------------------------------------

 
 
other party any notice or other communication (whether oral or written)
regarding any actual, alleged, possible or potential breach of any of the Seller
Contracts.


(kk)          There are presently no renegotiations of, attempts to renegotiate
or outstanding rights of any parties to renegotiate any material provision
(including fees or other payment amounts) under any of the Seller Contracts and
no party to any of the Seller Contracts has made any demand (written or oral)
for such renegotiation.


(ll)          Each of the Seller Contracts has been entered into in the ordinary
course of the Business and has been entered into without the commission of any
act which either alone, or in concert with any other party, would be in
violation of any federal, state or local law, ordinance or regulation and
without any consideration having been paid or promised that would be in
violation of any federal, state or local law, ordinance or regulation.


(mm)          Seller has provided to Buyer a complete list of the recurring
customers of the Business whether or not such recurring customers are bound by a
written contract or agreement with the Seller. Attached hereto as Exhibit
3.1(mm) are sample forms of contract (the “Customer Contract Forms”) which the
Seller uses for its recurring collection and disposal customers.


(nn)          Schedule 3.1(nn) sets forth a detailed list of the employees of
the Seller’s employer of record, WCA Management Company, L.P., who
are  authorized agents of the Seller in connection with the Business (the
“Business Personnel”), and contains at least the following details for  all
Business Personnel; (i) name; (ii) part-time or full-time status; (iii) title or
job description; (iv) employment commencement date; (v) salary or wage; (vi)
available bonus or other contingent compensation; (vii) accrued and unused
personal time off; (viii)  benefit plan participation details (if any); (x) if
on leave, the status of such leave (including reason for leave and expected
return date); and (x) any disciplinary actions administered within the past two
(2) years. All salaries, wages and other compensation and benefits payable to
the Business Personnel have been accrued and paid by the Seller when due for all
periods through the date hereof, and, as of the Closing Date, will have been
paid by the Seller when due for all periods through the Closing Date.  Except as
set forth in the applicable employment agreements specified herein, the
employment of each employee who is employed in connection with the Business is
at will and, subject to compliance with all applicable Legal Requirements, can
be terminated without notice and without severance, penalty or premium, other
than payment of accrued salaries, wages and accrued unused personal time off.


(oo)          Since the Seller's acquisition by WCA - Missouri, the Seller has
complied in all material respects with all applicable labor and other
employment-related Legal Requirements, including those relating to employment
practices, terms and conditions of employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, payment of social
security and employment related taxes and occupational safety and health. The
Seller is not liable for the payment of any taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing.
 
(pp)          The Seller has not been, and is not now, a party to any collective
bargaining agreement or other labor contract with respect to the operation of
the Business. Since the commencement
 
 
19

--------------------------------------------------------------------------------

 
 
of operation of the Business, there has not been, nor is there, any pending or
threatened strike, slowdown, picketing, work stoppage or employee grievance
process involving the Seller. No event has occurred, nor do any circumstances
exist that could provide the basis for any work stoppage or other labor dispute
in respect of the Business. No proceeding, charge, grievance proceeding or other
claim relating to an alleged violation of any Legal Requirement pertaining to
labor relations or employment matters, has been filed or threatened against or
affecting the Seller (or any director, officer, manager or employee thereof)
relating to the actual or alleged violation of any Legal Requirement pertaining
to labor relations or employment matters, including any charge or complaint
filed with the National Labor Relations Board or any comparable governmental
body, and there is no organizational activity or other labor dispute against or
affecting the Business, and no application or petition for an election of, or
for certification of, a collective bargaining agent is pending or threatened.
There is no grievance or arbitration proceeding by any employee of the Seller
that might have an adverse effect upon the Seller or the conduct of the Business
is threatened or pending. There is no lockout by the Seller of any employees of
the Seller, and no such action is contemplated by the Seller.  No charge of
discrimination has been filed against or threatened against the Seller, or any
of its directors, officers or employees, with the Equal Employment Opportunity
Commission or similar governmental body.


(qq)         There are no suits, arbitrations or proceedings pending against the
Seller or Seller, which if determined adversely, would have a Material Adverse
Effect either individually or in the aggregate on the transaction contemplated
herein or the Business.  Neither Seller nor WCA – Missouri is subject to any
judgment, order or decree by any court, agency or other governmental
instrumentality which materially affects the conduct of the Business.


(rr)            The minute books and other similar records of the Seller contain
complete and accurate records of all actions taken at any meetings of members
thereof and of all written consents executed in lieu of the holding of any such
meeting.
 
(ss)           All Accounts Receivable of the Seller outstanding and the age
thereof on September 30, 2015 are set forth on Schedule 3.1(ss) hereof (other
than those paid since the date hereof), are valid receivables subject to no
setoffs or counterclaims and the Seller has no Knowledge that any of the
Accounts Receivable are uncollectible, other than to the extent of the
applicable reserve for bad debts established with respect thereto as of
September 30, 2015.  Seller has not received any written notice from an account
debtor stating that any account receivable is subject to any contest, claim or
set-off by such account debtor except as set forth in Schedule 3.1(ss).
“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of the Seller and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, (b) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.
 
(tt)           All executory Seller Contracts or Customer Contracts of the
Seller (the “Executory Contracts”) to the extent unperformed or undelivered
prior to Closing are in full force and effect, without any existing default,
arrearage or event of default by the Seller, and are enforceable according to
their respective terms and no claim, suit or proceeding has been initiated or
threatened with respect to or relating to any or all such Executory Contracts.

 
20

--------------------------------------------------------------------------------

 
 
(uu)           Seller has not disclosed any substantial portion of the
information set forth in the Seller's customer records or files to any other
unaffiliated third person, entity or firm, except as may be required by law or
except in the case where Seller has previously obtained an agreement requiring a
receiving party not to disclose the contents of the foregoing or such third
person, entity or firm has a duty under applicable Legal Requirements not to
disclose the contents of the foregoing.
 
(vv)           Seller has incurred no obligation to pay any commission, finder's
fee, or similar charge in connection with consummation of the Contemplated
Transactions.
 
(ww)           Except as disclosed in Schedule 3.1(ww) hereof, there have not
been any material changes to the Customer Lists (defined below) since the date
provided to Buyer for review.
 
(xx)           Seller is not a "foreign person" within the meaning of Section
1445 of the Internal Revenue Code;
 
(yy)           The Seller maintains hazard insurance on the Assets, issued
through a nationally recognized insurer with A. M. Best rating of A or better in
an amount not less $10,000,000, inclusive of umbrella and excess coverage (the
“Insurance”).
 
(aaa)           Except as set forth in Schedule 3.1(aaa), there is no location
on the Property where (a) any underground storage tanks have ever existed, or
(b) oil, hazardous material or other harmful substances have entered or been
stored.
 
(bbb)        The Property (a) substantially complies with all Environmental
Laws; (b) does not contain any transformers containing polychorinated bipheryl
("PCB"), and (c) has not been subject to releases or spills of oil or other
hazardous materials, except as set forth in Schedule 3.1(bbb).
 
                    (ccc)           Subject to the Permitted Exceptions,  which
do not impede or interfere with the operation of the landfill, the Property is
not leased and no third party has the right to use, operate or own the Property
or any portion thereof.  There are no outstanding options, rights of first offer
or rights of first refusal to purchase the Property or any portion thereof or
interest therein.


(ddd)           There are no unpaid bills of any nature for labor or materials
in regard to any construction, repair or maintenance of the Property or
Improvements, and there are no fixtures installed in the Improvements that have
not been paid for in full.


(eee)           Seller is in undisputed and peaceable possession of the Property
and has absolute right to convey good, fee simple and marketable title to the
Property to Buyer without exception other than the Permitted Exceptions.


(fff)            Seller owns fee simple title to the Property and the
Improvements, with title insurable by a title insurance company acceptable to
Buyer in the full amount of the allocated portion of the Purchase Price, in ALTA
form, at standard published rates, free and clear of all restrictions, liens,
encumbrances, easements, exceptions, chattel mortgages, conditional bills of
sale, title retention contracts, Uniform Commercial Code Financing Statements,
security interest of every kind and character, leases, and tenant contracts,
except the Permitted Exceptions and the existing mortgage on the Property that
the Seller agrees to discharge at Closing.
 
 
21

--------------------------------------------------------------------------------

 


(ggg)         The lines and corners of the Property are clearly identified on
the survey of the Property furnished to Buyer, and that there are no disputes
concerning the location of such lines and corners and that all of the
Improvements are located within the boundary lines of the Property.


(hhh)         All curb cuts and street opening permits or licenses required for
vehicular access to and from the Property from any adjoining public street are
in full force and effect at Closing.


(iii)            That there are sufficient public utilities to operate the
Property and Improvements as a landfill and such facilities are in material
compliance with all governmental rules and regulations and such utilities either
enter and serve the Property and Improvements through adjoining public streets
or adjoining private land, and do so in accordance with valid public or private
easements which inure to the benefit of the Property.


(jjj)            The Property is not subject to flooding. The Improvements are
not located in a flood zone as such as identified by federal, state or local
governmental agencies and are not located where, by law, the Property is
required to be insured by flood insurance and have sustained no damage due to
flooding or inadequate drainage.


(kkk)         All electrical, heating, air conditioning, plumbing and mechanical
fixtures and systems located on the Property or Improvements are in reasonable
working order and condition.


(lll)            Seller has not received notice of any outstanding requirements
or recommendations by the fire underwriters or rating boards or any insurance
companies requiring or recommending any repairs or work to be done with
reference to the Improvements.


(mmm)      Any and all easements serving the Property are appurtenant to the
Property and are perpetual and permanent easements, and that said easements are
assignable to Buyer.  Said easements are legally enforceable and binding upon
subservient properties, and Seller is not aware of any proceedings or potential
proceedings by any third party to terminate said easements.


SECTION 4
REPRESENTATIONS AND WARRANTIES OF BUYER


In order to induce Seller to enter into this Agreement and consummate the
Contemplated Transactions, Buyer hereby represents and warrants to Seller as
follows:
 
 
           4.1          Organization and Good Standing. Buyer is a limited
liability company duly organized, validly existing and in good standing under
the laws of Georgia, with full organizational power and authority to conduct its
business as it is now being conducted, to own or use the properties and assets
that it purports to own or use, and to perform all of its obligations under the
agreements to which it is a party.  Buyer has the full legal right, power,
authority and capacity to enter into this Agreement, and to execute and deliver
all Buyer Closing Documents to which Buyer is a party, and to consummate the
Contemplated Transactions.
 
 
22

--------------------------------------------------------------------------------

 


           4.2      Enforceability; Authority; No Conflict. This Agreement
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Upon the execution and delivery by
Buyer of the Buyer Closing Documents, the Buyer Closing Documents will
constitute the legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with their respective terms. Buyer has all power, authority
and capacity to execute and deliver this Agreement and the Buyer Closing
Documents and to perform its obligations under this Agreement and the Buyer
Closing Documents.  Neither the execution and delivery of this Agreement or any
Buyer Closing Document by Buyer nor the consummation or performance of any of
the transactions contemplated herein will, directly or indirectly (with or
without notice or lapse of time):


                     (a)           Breach or otherwise conflict with any
provision of the articles of formation, operating agreement, or any other
governing documents of Buyer, or contravene any resolution adopted by Buyer or
Buyer’s members or manager;


                     (b)           Breach or otherwise conflict with any law,
ordinance or regulation or judicial or administrative order to which Buyer may
be subject, or give any governmental body or other Person the right to challenge
any of the Contemplated Transactions or to exercise any remedy or obtain any
relief under any law, ordinance or regulation or any judicial or administrative
order to which Buyer may be subject;


                     (c)           Breach or otherwise conflict with or result
in a violation or breach of any of the terms or requirements of, or give any
governmental body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any authorization, Permit, consent or approval that is held or being
applied for by or on behalf of Buyer;


                     (d)           Cause Seller (or any Affiliate thereof) to
become subject to, or to become liable for the payment of, any tax, except for
State or Federal income taxes or similar taxes imposed on Seller as a result of
the Contemplated Transactions; or


                     (e)           Breach or otherwise conflict with any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any contract or agreement to which Buyer is a
party or by which Buyer is bound.


           4.3          Notices and Consents. Except as set forth on Schedule
4.3, Buyer is not required to give any notice to, or obtain any consent from,
any third party in connection with the execution and delivery of this Agreement
or the Buyer Closing Documents or the consummation of any of the Contemplated
Transactions, including any consent required in order to preserve and maintain
all governmental authorizations and Permits required for the ownership and
operation of the Assets or the conduct of the Business.  Prior to Closing, Buyer
agrees to use its reasonable efforts to obtain the approval of the Missouri
Department of Environmental Resources to allow Buyer to own and operate the
Eagle Ridge Landfill upon and subject to consummation of the Contemplated
Transactions.  Seller shall cooperate with and provide information,
documentation and reasonable assistance to Buyer in obtaining such approval(s).


           4.4           Brokers or Finders. Neither Buyer, nor any
Representative thereof, has incurred any
 
 
23

--------------------------------------------------------------------------------

 
 
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payments in connection with the
execution and delivery of this Agreement or the completion of the Contemplated
Transactions.
 
  4.5          Corrupt Practices. Except in compliance with all applicable laws,
ordinances or regulations, neither Buyer, nor its officers, directors, employees
or agents, have, directly or indirectly, ever made, offered or agreed to offer
anything of value to (a) any employees, representatives or agents of any
customers of Buyer for the purpose of attracting business to Buyer or (b) any
domestic governmental official, political party or candidate for government
office or any of their employees, representatives or agents.


           4.6           Solvency. Buyer is not insolvent as such term is
defined in the Uniform Commercial Code, as amended, or the United States
Bankruptcy Code, as amended, and has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition in bankruptcy filed against it, filed a petition or undertaken any
action proceeding to be declared bankrupt, to liquidate its assets or to be
dissolved. The Contemplated Transactions will not cause Buyer to become
insolvent or to be unable to satisfy and pay its debts and obligations generally
as they come due.


           4.7           Disclosure. No representation or warranty or other
statement made by Buyer in this Agreement, the documents delivered by Buyer
pursuant hereto or otherwise in connection with the Contemplated Transactions
contains any untrue statement or omits to state a material fact necessary to
make any of them, in light of the circumstances in which it was made, not
misleading.


SECTION 5
COVENANTS OF THE PARTIES


5.1           Access to Seller.  Seller shall afford Purchaser, its
representatives, accountants and counsel full access to all of the Property and
all records, and documents of the Seller and shall furnish Purchaser and such
representatives, accountants and counsel such financial and other information
with respect to the business, properties, records, and documents of the Seller
as Purchaser and its representatives, accountants and counsel shall from time to
time reasonably request. Such access shall be granted during normal business
hours and Seller shall assist Purchaser with such inspection.  In the event of
termination of this Agreement, Purchaser will immediately return to Seller all
documents, work papers and other materials obtained in connection with the
transactions contemplated hereby.
 
5.2           Employees and Customer Lists. From and after the date of this
Agreement until the earlier to occur of the Closing or termination of this
Agreement, Purchaser may have access to: (i) the Business Personnel and agents
of the Seller; and (ii) the Seller's customer lists (the “Customer Lists”),
provided Purchaser shall (i) not make copies or duplicates or otherwise
reproduce the information contained in the Customer Lists prior to Closing and
(ii) be subject to the terms of that certain Confidentiality and Non-disclosure
Agreement between Buyer and Seller’s parent company with respect to such
Customer Lists and all other information furnished to Buyer by Seller or its
representatives.
 
5.3          Cooperation.  The parties will cooperate reasonably with each other
and with their respective representatives in connection with any steps required
to be taken as part of their respective obligations under this Agreement, and
will (a) furnish upon request to each other such further information,
 
 
24

--------------------------------------------------------------------------------

 
 
(b) execute and deliver to each other such other documents, and (c) do such
other acts and things, all as any other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.


5.4          Confidentiality.


(a)           Seller hereby acknowledges and agrees that, through its ownership
or operation of the Business, the Property and the Assets, it has occupied
positions of trust and confidence with respect to the Seller up to the date
hereof and has had access to, and has become familiar with, some or all of the
following documents, materials and information relating to the Seller, any and
all of which constitute confidential and proprietary information of the Seller
(collectively, the "Seller Confidential Information"): (i) Customer Lists,
current and anticipated customer requirements, price lists, market studies and
business plans; (ii) historical and projected sales data, financial data and
projections, capital spending budgets and operating budgets; (iii) personnel
training techniques and materials, and personnel files; (iv) environmental
studies, reports, and analyses, and any related regulatory filings or
submissions, including summaries, memoranda, reports, compilations or other
derivations thereof; and (v) any and all other confidential or proprietary
information concerning the affairs or conduct of the Seller prior to the date
hereof, whether prepared by or on behalf of the parties hereto.


(b)           Seller hereby acknowledges and agrees that the protection of the
Seller Confidential Information is necessary to protect and preserve the value
of the Seller, the Assets and the Business, and that without such protection,
Buyer would not have entered into this Agreement and consummated the
Contemplated Transactions. Accordingly, subject to the provisions of Section
5.2(c), Seller hereby covenants and agrees, for itself, its representatives and
affiliates and its successors and permitted assigns, that, without the prior
written consent of Buyer (which consent will be at the Buyer's absolute
discretion to give or withhold), Seller will not, nor will Seller cause or
permit any of its representatives or affiliates to, at any time on or after the
Closing Date and through the fifth anniversary of the Closing Date, directly or
indirectly, disclose to any third party or use for its own account or benefit or
for the account or benefit of any other party, any Seller Confidential
Information.


(c)           The provisions of Section 5.4(b) will not apply to any Seller
Confidential Information (i) that Seller can demonstrate with documentary
evidence is generally known to, and available for use by, the public other than
as a result of the breach of this Agreement or any other agreement pursuant to
which any person (including the party or any representative or affiliate
thereof) owes any duty of confidentiality to the other party or previously owed
any duty of confidentiality to the other party, (ii) that is required to be
disclosed pursuant to law or an administrative or judicial order so long as
Buyer is notified of any such proceeding prior to the issuance of such order as
set forth below, or (iii) that it discloses to its representatives, agents,
affiliates, legal counsel, accountants, lenders, advisors or consultants who
agree to, or based upon their confidential relationship with seller are required
to, maintain the confidential nature of the Seller Confidential Information
.  If a Seller (including any representative or affiliate thereof) becomes
compelled by any Legal Requirement or an administrative or judicial order to
disclose any Seller Confidential Information, such Seller will provide Buyer
with prompt written notice of such requirement so that Buyer or the Seller may
seek a protective order or other remedy in respect of such compelled disclosure.
If such a protective order or other remedy is not obtained by or is not
available to Buyer or the Seller, then such Seller will be responsible for
ensuring that only the
 
 
25

--------------------------------------------------------------------------------

 
 
minimum portion of such Seller Confidential Information that is legally required
to be disclosed is so disclosed, and such Seller will use all reasonable efforts
to obtain assurances that confidential treatment will be given to such Seller
Confidential Information.
 
5.5           Transition.


(a)           Seller will take no any action that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Seller from maintaining the same business
relationships with the Buyer after the Closing as it maintained with the Seller
prior to the Closing. Seller will refer all customer inquiries relating to the
Business or Assets to the Buyer from and after the Closing.


(b)           For a period of sixty (60) days following the Closing, the parties
will cooperate to provide each other with reasonable information systems support
to permit a smooth transfer of business operations. In such regard, during such
sixty (60)-day period, Seller will provide Buyer with reasonable billing and
other information systems support in connection with the operation of the Seller
and the Business.


5.6           Injunctive Relief. The parties acknowledge and agree that (a) the
provisions of Sections 5.4 and 5.5 are reasonable and necessary to protect the
legitimate business interests of the parties and their affiliates, (b) any
violation of any covenant contained in Sections 5.2 and 5.3 would result in
irreparable injury to the parties and their affiliates, the exact amount of
which would be difficult, if not impossible, to ascertain or estimate, and (c)
the remedies at law for any such violation would not be reasonable or adequate
compensation to the parties and their affiliates for such a violation.
Accordingly, notwithstanding any other provision of this agreement, if either
party, directly or indirectly, violates any of its covenants or obligations
under Sections 5.2 and 5.3, then, in addition to any other remedy which may be
available to the other party or any affiliate thereof, at law or in equity, the
parties and their affiliates will be entitled to injunctive relief against the
other party, without posting either bond or security, and without the necessity
of proving actual or threatened injury or damage.


5.7           Upon the request of Purchaser at any time and from time to time
following Closing, Seller, without further consideration, shall execute and
deliver to Purchaser such further documents or instruments of assignment,
transfer, conveyance, endorsement, direction or authorization as Purchaser or
its counsel may reasonably request in order to fulfill the purpose and intent of
this Agreement.


SECTION 6
INDEMNIFICATION; REMEDIES


6.1           All representations, warranties, covenants and obligations of the
parties contained in this Agreement and in the agreements, instruments and other
documents delivered pursuant to this Agreement will survive the Closing and the
consummation of the Contemplated Transactions subject to the time limitations
set forth in Section 6.6. The right of any party to indemnification under this
Section 6 for breach of representation, warranty or covenant for any other
matter in respect of which indemnification is to be provided under this Section
6 will not be effected by any investigation (including any environmental
investigation or assessment) conducted by such party or any of its
representatives, or any knowledge acquired (or capable of being acquired) by
such party at any time, whether before or after the Closing
 
 
26

--------------------------------------------------------------------------------

 
 
Date, with respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant, obligation or any other matter. The waiver
by any party of any condition to its obligation to close, as set forth in
Section 2.6 of this Agreement, based upon the accuracy of any representation or
warranty of the other party, or on the performance of or compliance with any
covenant or obligation of the other party, will not affect the right to
indemnification, reimbursement or other remedy based upon such representations,
warranties, covenants and obligations.


6.2          Seller shall, and hereby does, agree to indemnify and hold harmless
the Buyer and its successors or assigns (“Buyer Indemnified Parties”), at all
times from and after the Closing Date, against and in respect to any Damages, as
hereinafter defined, in an amount up to, but not to exceed, the dollar amount of
the Purchase Price less taxes and Closing costs paid by Seller on account of
performing its obligations under this Agreement.  "Damages," as used herein,
shall include any claims, actions, demands, losses, liabilities (joint or
several), penalties, damages, judgments, costs and expenses, including
reasonable counsel fees incurred in investigating or in attempting to avoid the
same, or to oppose the imposition thereto, or in enforcing the provisions of
this paragraph, resulting to the Buyer Indemnified Parties from:


(a)           Any inaccurate representation made by the Seller in or under this
Agreement;


(b)           Breach of any of the warranties made by the Seller in or under
this Agreement;


(c)           Breach or default in the performance by the Seller of any of the
covenants to be performed by them hereunder; and


(d)           Any debts, liabilities, or obligations of the Seller, whether
accrued, absolute, contingent or otherwise, due or to become due other than
obligations asserted against the Seller with respect to the ownership and/or
operation of the Business, Assets or the Property after the Closing.


6.3          Buyer shall, and hereby does, agree to indemnify and hold harmless
the Seller and its successors or assigns (the “Seller Indemnified Parties”), at
all times from and after the Closing Date against and in respect to any Damages,
as hereinafter defined.  "Damages," as used herein, shall include any claims,
actions, demands, losses, liabilities (joint or several), penalties, damages,
judgments, costs and expenses, including reasonable counsel fees incurred in
investigating or in attempting to avoid the same, or to oppose the imposition
thereto, or in enforcing the provisions of this paragraph, resulting to the
Seller Indemnified Parties from:


(a)          Any inaccurate representation made by the Buyer in or under this
Agreement;


(b)          Breach of any of the warranties made by the Buyer in or under this
Agreement;


(c)          Breach or default in the performance by the Buyer of any of the
covenants to be performed by it hereunder;
 
 
27

--------------------------------------------------------------------------------

 


(d)          Any debts, liabilities, or obligations of the Buyer, whether
accrued, absolute, contingent or otherwise, due or to become due other than
obligations asserted against the Seller with respect to the ownership and/or
operation of the Business, Assets or the Property after the Closing.


6.4          In addition to the indemnification obligations under Section 6.2,
Seller hereby covenants and agrees that, to the fullest extent permitted by law,
it will defend, indemnify and hold harmless the Buyer Indemnified Parties from
and against any claims, actions, demands, losses, liabilities (joint or
several), penalties, damages, judgments, costs and expenses, including costs of
cleanup, containment or other remedial action and reasonable counsel fees
incurred in investigating or in attempting to avoid the same, or to oppose the
imposition thereto, or in enforcing the provisions of this paragraph, resulting
from, arising from or in connection with:
 
(a)           any environmental, health and safety liabilities or obligations
arising out of or relating to the conduct of the Seller or of any activity by
Seller or any contractor thereof or relating to the Business, the Property or
the Assets prior to Closing; or


(b)           any bodily injury (including illness, disability or death,
regardless of when such bodily injury occurred, was incurred or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction and deprivation of the use of real property) or other damage
of or to any party or any asset in any way arising from, or allegedly arising
from, either (i) any activity conducted by Seller or any contractor thereof, or
(ii) any material that was released or allegedly released by Seller, the Seller
or any contractor thereof prior to the Closing.


6.5          In addition to its indemnification obligations under Section 6.3,
Buyer hereby covenants and agrees that, to the fullest extent permitted by law,
it will defend, indemnify and hold harmless the Seller Indemnified Parties for,
from and against any claims, actions, demands, losses, liabilities (joint or
several), penalties, damages, judgments, costs and expenses, including costs of
cleanup, containment or other remedial action and reasonable counsel fees
incurred in investigating or in attempting to avoid the same, or to oppose the
imposition thereto, or in enforcing the provisions of this paragraph, resulting
from, arising from or in connection with:


(a)           any environmental, health and safety liabilities or obligations
arising out of or relating to the conduct the Seller or of any activity by Buyer
or WCA-Missouri or any contractor thereof or relating to the Business, the
Property or the Assets after Closing; or


(b)           any bodily injury (including illness, disability or death,
regardless of when such bodily injury occurred, was incurred or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction and deprivation of the use of real property) or other damage
of or to any party or any asset in any way arising from, or allegedly arising
from, either (i) any activity conducted by Buyer, or any contractor thereof, or
(ii) any material that was released or allegedly released by Buyer, or any
contractor thereof after the Closing.
 
6.6           Time Limitations.


(a)           For purposes of this Agreement, a Buyer Indemnified Party may only
assert a claim
 
 
28

--------------------------------------------------------------------------------

 
 
for indemnification during the applicable period of time (the “Buyer Claims
Period”) specified as follows:


(i)          with respect to any claim arising out of (A) the breach by Seller
of any representation, warranty, covenant or agreement contained in this
Agreement or in any other agreement or instrument executed and delivered by
Seller pursuant hereto relating to (1) Seller's authority or ability to enter
into this Agreement, to execute and deliver the Seller Closing Documents and to
consummate the Contemplated Transactions, (2) Seller's title to the Assets being
sold by it pursuant hereto and its ability to transfer the same to Buyer
free and clear of all claims, encumbrances or liens, (3) any tax-related matter,
or (4) the Seller’s title to any of the Assets or Seller litigation matters, or
(B) fraud, willful misrepresentation or willful misconduct, the Buyer Claims
Period will commence on the effective date of this Agreement and continue
indefinitely;


(ii)          with respect to any indemnification claim made under Section 6.4
or pursuant to a breach by Seller of any representations and warranties set
forth in Section 3.1(ii) or (jj), the Buyer Claims Period will commence on the
effective date of this Agreement and continue until the applicable statutes of
limitations expires plus 180 days thereafter; and


(iii)          with respect to any other indemnification claim made under
Section 6.2 (as applicable), the Buyer Claims Period will commence on the
effective date of this Agreement and continue until the second (2nd) anniversary
of the Closing Date; provided, however, that with respect to any such
indemnification claim regarding the breach by Seller of any obligation hereunder
or under any Seller’s Closing Document that is intended to survive and continue
after the Closing, the Buyer Claims Period will commence when the claim accrues
and continue for as long as the applicable statute of limitations.


(b)           For purposes of this Agreement, a Seller Indemnified Party may
only assert a claim for indemnification during the applicable period of time
(the “Seller Claims Period”) specified as follows:


(i)          with respect to any claim arising out of (A) the breach by Buyer of
any representation, warranty, covenant or agreement contained in this Agreement
or in any other agreement or instrument executed and delivered by any such Buyer
pursuant hereto relating to (1) Buyer's authority or ability to enter into this
Agreement, to execute and deliver the Buyer Closing Documents and to consummate
the Contemplated Transactions, (2) any tax-related matter, or (B) any fraud,
willful misrepresentation or willful misconduct, the Seller Claims Period will
commence on the effective date of this Agreement and continue indefinitely;


(ii)          with respect to any indemnification claim made under Section 6.5,
the Seller Claims Period will commence on the effective date of this Agreement
and continue until the applicable statutes of limitations expires plus 180 days
thereafter; and


(iii)          with respect to any other indemnification claim made under
Section 6.3 (as applicable), the Seller Claims Period will commence on the
effective date of this Agreement and continue until the second (2nd) anniversary
of the Closing Date; provided, however, that with respect to any such
indemnification claim regarding the breach by Buyer of any obligation hereunder
or under any Buyer Closing Document that is intended to survive and continue
after the Closing, the Seller Claims Period will commence when the claim accrues
and continue for as long as the applicable statute of limitations.
 
 
29

--------------------------------------------------------------------------------

 


(c)           Notwithstanding the foregoing, if, before 5:00 p.m. Eastern Time,
on the last day of the applicable Claims Period, any party hereto has received
proper notification in writing of a claim for indemnification from the other
party, and such claim has not been finally resolved or disposed of as of such
date, then such claim will continue to survive and will remain a basis for
indemnity hereunder until such claim is finally resolved or disposed of in
accordance with the terms of this Agreement.


6.7           Deductible and Cap for Indemnity Claims.  Neither Buyer nor Seller
shall be liable for any Damages until the claiming party has incurred Damages
totaling Fifty Thousand and No/100ths Dollars ($50,000.00), whereupon the
indemnifying party shall remain liable for all Damages incurred by the  claiming
party up to and including an amount equal to ten percent (10.0%) of the Purchase
Price (the “Indemnification Cap”).  The Indemnification Cap shall not apply to
any claim for Damages relating to any of the following:


(a)  
Seller’s breach of its representations and warranties set forth in the following
Sections of this Agreement: Sections 3.1 (a), (b), (d), (f), (k), (bb), (ee),
and (ff);



(b)  
Buyer’s breach of its representations and warranties set forth in the following
Sections of this Agreement: Sections 4.1 and 4.2;



(c)  
Damages resulting from acts of fraud; or



(d)  
Damages resulting from the breach of any covenants contained in this Agreement.

 
 

6.8            Escrow.   In order to provide a ready fund for the payment to
Purchaser of amount(s) due from Seller pursuant to this Section 6, the parties
hereto hereby agree that $500,000.00of the Purchase Price (the ”Seller
Indemnification Escrow Amount”) shall be placed in escrow with  a national or
state bank with trust powers to be mutually agreed upon by Buyer and the Seller
prior to Closing (the “Escrow Agent”) at the Closing, which escrow shall be
subject to the terms and conditions substantially in the form of the escrow
agreement attached hereto and made a part hereof as Exhibit 6.8 (the “Escrow
Agreement”).


6.9            Claims.  Any claim for indemnification, to be properly noticed,
must be in writing, state  the Damages incurred, include satisfactory proof of
Damages or other documents evidencing the basis of the damages sought and be
received by the party from whom indemnification is sought on or before the date
the Claim Period expires as set forth herein.  Any such properly noticed
indemnification claim shall be paid within thirty (30) days after such notice.


6.10          Other Indemnification Provisions. The foregoing indemnification
provisions are in addition to, and not in derogation of, any statutory,
equitable, or common law remedy any party may have with respect to the
Contemplated Transactions.


SECTION 7
DUE DILIGENCE


7.1          Buyer shall have through and including Closisng, the right and
opportunity to inspect the
 
 
30

--------------------------------------------------------------------------------

 
 
Property, the Business, the Financial Records, Assets and all other records of
Seller in relation to same, subject to prior written notice from the Buyer to
the Seller with respect to any physical inspections of the Property or the
Assets or contacting any on-site personnel of the Seller.  Inspection shall
include, but not be limited to contacting senior management of the Seller,
environmental inspections, inspection of the Property and an inspection of all
business records and contracts of the Seller.  All costs of the above-referenced
inspection shall be paid solely by Buyer.  It is expressly agreed that said
inspection shall not relieve Seller of any obligations they may have under any
warranty or representation contained in this Agreement and no statement made by
the Seller or its representatives in connection with any inspection shall expand
the scope of any representation or warranty set forth in this Agreement.


SECTION 8
TERMINATION, AMENDMENT, WAIVER


8.1             Termination.  In addition to, and not in limitation of other
grounds for termination set forth elsewhere in this Agreement, this Agreement
may be terminated and the Contemplated Transactions abandoned prior to the
Closing in the following manner:


(a)           Seller shall have the right to terminate this Agreement as
follows:


 
(i)
if the representations and warranties of Buyer shall fail to be true and correct
in all material respects (or in all respects in the case of any representation
or warranty containing any materiality qualification) on and as of the date made
or, except in the case of any such representations and warranties made as of a
specified date, on and as of any subsequent date as if made at and as of such
subsequent date and such failure shall not have been cured in all material
respects (or in all respects in the case of any representation or warranty
containing any materiality qualification) within ten (10) days after written
notice of such failure is given to Buyer by Seller;



 
(ii)
if the transactions completed hereby are not completed by December 31, 2015
(provided that the right to terminate this Agreement under this Section
8.1(a)(ii) shall not be available to Seller if a breach by Seller or the failure
of Seller to fulfill any obligation to Buyer under or in connection with this
Agreement has been the cause of or resulted in the failure of the Contemplated
Transactions to occur on or before such date);



 
(iii)
if any of the Contemplated Transactions are enjoined by a final, unappealable
court order; or



 
(iv)
if Buyer (A) fails to perform in any material respect (or in all respects in the
case of any covenant containing any materiality qualification) any of its
covenants in this Agreement, and (B) does not cure such default in all material
respects (or in all respects in the case of any covenant containing any
materiality qualification) within ten (10) days after notice of such default is
given to Buyer by Seller.

 
 
31

--------------------------------------------------------------------------------

 
 
(b)           Buyer shall have the right to terminate this Agreement;


 
(i)
if the representations and warranties of Seller shall fail to be true and
correct in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) on and as
of the date made or, except in the case of any such representations and
warranties made as of a specified date, on and as of any subsequent date as if
made at and as of such subsequent date and such failure shall not have been
cured in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) within ten
(10) days after written notice of such failure is given to Seller by Buyer;



 
(ii)
if the Contemplated Transactions are not completed by December 31, 2015, unless
Buyer exercises its right to specific performance on or prior to that date
(provided that the right to terminate this Agreement under this Section 8(b)(ii)
shall not be available to Buyer if a breach by Buyer or the failure of Buyer to
fulfill any obligation to Seller Parties under or in connection with this
Agreement has been the cause of or resulted in the failure of the Contemplated
Transactions to occur on or before such date);



 
(iii)
if any of the Contemplated Transactions are enjoined by a final, unappealable
court order;



(iii)          
if Seller (A) fails to perform in any material respect (or in all respects in
the case of any covenant containing any materiality qualification) any of its
covenants in this Agreement, and (B) does not cure such default in all material
respects (or in all respects in the case of any covenant containing any
materiality qualification) within ten (10) days after notice of such default is
given to Seller by Buyer if any of the updates to the Seller’s disclosure
schedules constitute a Material Adverse Effect.



(c)           The Parties mutually agree in writing.


8.2           Effect of Termination. If this Agreement is terminated by either
Buyer or Seller pursuant to the provisions of Section 8.1, this Agreement shall
forthwith become void and there shall be no further obligations on the part of
Seller or Buyer or their respective members, partners, managers, officers,
employees, agents or representatives (except as with respect to those provisions
that are set forth in Sections 5.3, 5.4, 8.4, and 9.1 – 9.11, each of which
shall survive termination in its entirety).  Notwithstanding the preceding
sentence or any other provision set forth herein, nothing in this Section 8.2
shall relieve any Party from liability for any breach of this Agreement.


8.3           Extensions; Waiver.  At any time prior to the Closing Date, the
Parties may (a) extend the time for the performance of any of the obligations or
other acts of the other Parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant
 
 
32

--------------------------------------------------------------------------------

 
 
thereto, and (c) waive compliance with any of the agreements or conditions
herein.  Any agreement on the part of a Party to any such extension or waiver
shall be valid if set forth in an instrument in writing signed on behalf of such
Party.


8.4           Liabilities Upon Termination; Specific Performance. If this
Agreement is breached, nothing contained herein shall be construed to limit
Seller’s or Buyer’s legal or equitable remedies.  Each Party acknowledges,
recognizes and affirms that in the event of a breach of this Agreement by the
other Party, money damages may be inadequate and the non-breaching Party may
have no adequate remedy at law.  Accordingly, each Party agrees the other Party
shall have the right, in addition to any other rights and remedies existing in
its favor, to enforce its rights and such Party’s obligations hereunder not only
by an action or actions for damages but also by an action or actions for
specific performance, injunctive and/or other equitable relief.  If any such
action is brought by a Party to enforce this Agreement, each Party hereby waives
the defense that there is an adequate remedy at law.


SECTION 9
GENERAL PROVISIONS


9.1          Expenses. Except as otherwise specifically provided in this
Agreement, each party will bear its own fees and expenses incurred in connection
with the preparation, negotiation, execution and performance of this Agreement
or any other costs associated with consummating the Contemplated Transactions,
including all fees and expenses of its representatives.


9.2          Notices. All notices, requests, demands, claims and other
communications permitted or required to be given hereunder must be in writing
and will be deemed duly given and received (a) if personally delivered, when so
delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, (c) if sent by
electronic facsimile, once transmitted to the fax number specified below and the
appropriate telephonic continuation is received, provided that a copy of such
notice, request, demand, claim or other communication is promptly thereafter
sent in accordance with the provisions of clause (b) or (d) hereof, or (d) if
sent through an overnight delivery service which guarantees next day delivery,
if so sent:
 
(i) 
To Buyer:
     
Meridian Land Company, LLC
 
12540 Broadwell Road, Suite 2104
 
Milton, Georgia  30004
 
Fax:  ________________________
 
Attn: Jeffrey S. Cosman, Manager
     
with a copy (which will not constitute valid delivery to Buyer) to:
     
Richard J. Dreger, Attorney at Law, P.C.
 
11660 Alpharetta Highway
 
Building 700, Suite 730

 
 
33

--------------------------------------------------------------------------------

 
 

 
Roswell, Georgia  30076
 
Fax: (678) 566-6938
 
Attn:  Richard J. Dreger, Esq.
   
(ii)
To Seller:
     
Eagle Ridge Landfill, LLC
 
c/o WCA Waste Corporation
 
1330 Post Oak Blvd., 30th Floor
 
Houston, Texas 77056
 
Fax:  832-255-4422
 
Attn:  Michael A. Roy
     
with a copy (which will not constitute valid delivery to Seller) to:
     
Waste Corporation of Missouri, Inc.
 
2120 W. Bennett Street
 
Springfield, MO 65807
 
Fax: ____________________________
 
Attn: Kevin O’Brien, Regional Vice President

 
Either party may give any notice, request, demand, claim or other communication
hereunder using any other means (including, without limitation, electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given or received unless and until it actually is
received by the party for which it is intended and the notifying party can
provide evidence of such actual receipt. Either party may change its address for
the receipt of notices, requests, demands, claims and other communications
hereunder by giving the other party notice of such change in the manner herein
set forth.


9.3           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH, OR THE ADMINISTRATION THEREOF,
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BUYER TO ENTER INTO THIS AGREEMENT.


9.4           Waiver. Remedies Cumulative.  The rights and remedies of the
parties are cumulative and not alternative. Neither any failure nor any delay by
any party in exercising any right, power or privilege under this Agreement or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by Legal Requirement: (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by another party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance
 
 
34

--------------------------------------------------------------------------------

 
 
for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.


9.5          Entire Agreement and Modification. This Agreement (including the
Schedules and Exhibits hereto and the other agreements and instruments to be
executed and delivered by the parties pursuant hereto) constitutes the entire
and final agreement among the parties with respect to the subject matter hereof,
and supersedes and replaces all prior agreements, understandings, commitments,
communications and representations made among the parties, whether written or
oral, with respect to the subject matter hereof. This Agreement may not be
amended, supplemented, or otherwise modified except by a written agreement
executed by the parties.


9.6           Assignments; Successors; No Third Party Rights. No party may
assign any of its rights or delegate or cause to be assumed any of its
obligations under this Agreement without the prior written consent of each other
party, except that Buyer may assign any of its rights hereunder to, and cause
all of its obligations hereunder to be assumed by any affiliated entity of
Buyer. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement, except as provided under Section 6 with respect
to the indemnification of indemnified persons, and except such rights as will
inure to a successor or permitted assignee pursuant to this Section 8.6.


9.7           Severability. If any provision of this Agreement, or the
application of any such provision to any party or circumstance is held to be
unenforceable or invalid by any governmental body or arbitrator or under any
law, ordinance or regulation, the parties will negotiate an equitable adjustment
to the provisions of this Agreement with the view to effecting, to the greatest
extent possible, the original purpose and intent of this Agreement.  In any
event, the invalidity of any provision of this Agreement or portion of a
provision will not affect the validity of any other provision of this Agreement
or the remaining portion of the applicable provision.


9.8          Dates and Times. Dates and times set forth in this Agreement for
the performance of the parties' respective obligations hereunder or for the
exercise of their rights hereunder will be strictly construed, time being of the
essence of this Agreement. All provisions in this Agreement which specify or
provide a method to compute a number of days for the performance, delivery,
completion or observance by any party of any action, covenant, agreement,
obligation or notice hereunder will mean and refer to calendar days unless
otherwise expressly provided.  Except as expressly provided herein, the time for
performance of any obligation or taking any action under this Agreement will be
deemed to expire at 5:00 p.m. (Eastern Time) on the last day of the applicable
time period provided for herein.  If the date specified or computed under this
Agreement for the performance, delivery, completion or observance of a covenant,
agreement, obligation or notice by any party, or for the occurrence of any event
provided for herein is a day other than a business day, then the date for such
performance, delivery, completion, observance or occurrence will automatically
be extended to the next business day following such date.
 
 
35

--------------------------------------------------------------------------------

 


9.9             Governing Law. This Agreement will be governed by and construed
under the laws of the State of Missouri without regard to conflicts-of-laws
principles that would require the application of any other law.


9.10           Execution of Agreement. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy and all
of which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or electronic mail in PDF format will constitute
effective execution and delivery of this Agreement as to the parties, and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by electronic mail in PDF format will be
deemed to be their original signatures for all purposes.


9.11           Survival.  All covenants which have not be fulfilled or waived as
of Closing and all representations and warranties contained herein shall survive
Closing, subject to any survival limitations set forth in this Agreement, and
shall not be merged therewith.




(Signatures to Follow Next Page)
 
 
36

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly executed and sealed the foregoing
Asset Purchase Agreement on the date first set forth above.
 

  “BUYER”           MERIDIAN LAND COMPANY, LLC    
a Georgia limited liability company
           
By:
/s/ Jeffrey S. Cosman       Jeffrey S. Cosman, Manager             “SELLER”    
        EAGLE RIDGE LANDFILL, LLC     an Ohio limited liability company        
    By: Waste Corporation of Missouri, Inc.,       a Delaware corporation, its
sole member             By: Michael A. Roy       Michael A. Roy, Vice President
                 


 
 
 
 37

--------------------------------------------------------------------------------